DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 10 recites: the recovery sheath includes an outer diameter and an inner diameter, the inner diameter defining a recovery sheath lumen for receiving the medical device, and wherein the outer diameter is substantially the same as an outer diameter of an outer diameter of an introducer sheath used during insertion of the medical device, whereby the recovery sheath is configured to seal an incision site previously occupied by the introducer sheath following insertion of the medical device. It is unclear whether Applicant intended to positively recite the “introducer sheath.” For examination purposes, the introducer sheath is not a required element and will be treated as functional language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 12-15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toellner (US 2013/0085318 A1).
Regarding claim 1, Toellner discloses: a catheter system (Fig. 4) comprising: a catheter 32 comprising an elongate catheter body (Fig. 4) having a medical device 30 coupled with a distal end thereof (para. [0070]); and an outer sheath assembly (para. [0068]) comprising an outer sheath 20 disposed over the catheter body, the outer sheath including a proximal end, a distal end, and an elongate outer sheath body extending therebetween (para. [0068]), the outer sheath including at least a first portion sized and shaped to receive the medical device (para. [0068]-[0069]), the outer sheath separable from the catheter body (para. [0084]). 
Regarding claim 2, Toellner discloses the catheter system of claim 1. Toellner further discloses: wherein the outer sheath comprises at least one longitudinally-extending separation zone, and wherein the outer sheath is separable along the separation zone to enable the outer sheath to be removed from the catheter body (para. [0084]).
Regarding claim 3, Toellner discloses the catheter system of claim 2. Toellner further discloses: wherein the at least one separation zone extends from the proximal end of the outer sheath to the distal end of the outer sheath (para. [0084]).
Regarding claim 4, Toellner discloses the catheter system of claim 1. Toellner also discloses: wherein the outer sheath body comprises at least one seam, the outer sheath body configured to separate along the seam A, such that the outer sheath body is removable from the catheter body (para. [0084]).  
Regarding claim 5, Toellner discloses the catheter system of claim 4. Toellner further discloses: wherein the outer sheath body is further configured to separate from a proximal end of the seam toward a distal end of the seam as the outer sheath body is withdrawn from a blood flow lumen of a patient (para. [0084] discloses the outer sheath body configured to separate from a proximal end of the seam toward a distal end of the seam, para. [0065] discloses that the purpose of the invention is for introduction of a pump into the left ventricle, so removal of the outer sheath body from the shaft catheter 32 therefore removes the outer sheath body from a blood flow lumen of a patient see also para. [0098]).  
Regarding claim 6, Toellner discloses the catheter system of claim 1. Toellner further discloses: wherein the outer sheath assembly further comprises a first handle A and a second handle A disposed at the proximal end of the outer sheath (Fig. 9 reproduced above), wherein the first handle and the second handle are configured to induce separation of the outer sheath along a separation zone in response to application of laterally opposing forces to the first and second handles (para. [0084]).  

    PNG
    media_image1.png
    329
    719
    media_image1.png
    Greyscale


Regarding claim 7, Toellner discloses the catheter system of claim 1. Toellner also discloses: wherein the outer sheath includes a first separation zone (Fig. 9 reproduced below) and a second separation zone (Fig. 9 reproduced below) positioned diametrically opposite the first separation zone, and wherein the first separation zone and the second separation zone enable separation of the outer sheath into a first portion and a second portion (para. [0084]).  

    PNG
    media_image2.png
    329
    719
    media_image2.png
    Greyscale

Regarding claim 8, Toellner discloses the catheter system of claim 1. Toellner also disclose: wherein a proximal portion of the catheter body has an outer diameter between 8 Fr and 10 Fr (para. [0096]), and wherein the proximal end of the outer sheath has an outer diameter between 10 Fr and 12 Fr (para. [0095]).  
Regarding claim 12, Toellner discloses the method of claim 11. Tollner also discloses: wherein the outer sheath comprises at least one longitudinally-extending separation zone, and wherein the outer sheath is separable along the separation zone, the method further comprising separating the outer sheath from the elongate catheter body along the separation zone (para. [0084]).  
Regarding claim 13, Toellner discloses the method of claim 11. Toellner also discloses: further comprising withdrawing the outer sheath distally during separation of the outer sheath (para. [0084] discloses that the withdraw of the outer sheath occurs by tearing off the proximal towards the distal end and pulling it off the shaft catheter. By pulling the sheath from proximal to distal end, the sheath is withdrawn distally during the separation), whereby the outer sheath separates from the elongate catheter body from a proximal end of the outer sheath toward a distal end of the outer sheath (para. [0084]). 
Regarding claim 14, Toellner discloses the method of claim 11. Toellner also discloses: wherein the outer sheath comprises at least one seam (i.e., seam A of para. [0084]), the method further comprising separating the outer sheath from the elongate catheter body along the seam. (para. [0084] and Fig. 9).  
Regarding claim 15, Toellner discloses the method of claim 14. Toellner also discloses: further comprising separating the outer sheath from a proximal end of the seam toward a distal end of the seam as the outer sheath is withdrawn from the blood flow lumen of the patient (para. [0084] discloses the outer sheath body configured to separate from a proximal end of the seam toward a distal end of the seam, para. [0065] discloses that the purpose of the invention is for introduction of a pump into the left ventricle, so removal of the outer sheath body from the shaft catheter 32 therefore removes the outer sheath body from a blood flow lumen of a patient see also para. [0098]).  
Regarding claim 17, Toellner discloses the method of claim 11. Toellner also discloses: wherein the outer sheath includes a first separation zone and a second separation zone (Fig. 9 above) positioned diametrically opposite the first separation zone, the method further comprising separating the outer sheath from the elongate catheter body along the first separation zone and the second separation zone (para. [0084]).
Regarding claim 18, Toellner discloses the method of claim 17. Toellner further discloses wherein separating the outer sheath from the elongate catheter body along the first separation zone and the second separation zone further comprises separating the outer sheath into a first portion and a second portion (para. [0084] and Fig. 9).  
Regarding claim 20, Toellner discloses: an outer sheath assembly (para. [0068]) for use with a catheter system 32, the outer sheath assembly comprising: an outer sheath 20 including: a proximal end (Fig. 4); a distal end (Fig. 4); and an outer sheath body extending between the proximal end and the distal end (para. [0068] and Fig. 9), the outer sheath body including at least one longitudinally extending separation zone (Fig. 9) that defines a first outer sheath portion and a second outer sheath portion (Fig. 9 reproduced above); a first handle coupled with the first outer sheath portion at a proximal end of the first outer sheath portion; and a second handle coupled with the second outer sheath portion at a proximal end of the second outer sheath portion (Fig. 9 reproduced above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Toellner in view of Boyle et. al (US 2003/0032941 A1).
Regarding claim 9, Toellner discloses the catheter system of claim 1. Toellner fails to disclose: further comprising a recovery sheath disposed around a proximal section of the catheter body, wherein the recovery sheath is sized and shaped to receive the medical device, and wherein the recovery sheath is axially movable relative to the catheter body.  
In the same field of endeavor, namely delivery systems, Boyle discloses: a recovery sheath (para. [0009]) disposed around a proximal section of the catheter body (i.e., guide wire of para. [0009]), wherein the recovery sheath is sized and shaped to receive the medical device (i.e., expanded filter of para. [0009]), and wherein the recovery sheath is axially movable relative to the catheter body (para. [0009] the recover sheath is delivered over the guide wire using over-the-wire techniques, thus axially moveable relative to the catheter body).  
It would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention to modify the device of Toellner to include a recovery sheath as taught by Boyle (para. [0009]) to remove the medical device from the patient without introducing a new device into the system to keep the incision sealed.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Toellner in view of Boyle as applied to claim 9 above, and further in view of Levy et. al. (US 2013/0217974 A1).
Regarding claim 10, Toellner and Boyle disclose the catheter system of claim 9. Boyle also discloses: wherein the recovery sheath includes an outer diameter and an inner diameter (para [0047]), the inner diameter defining a recovery sheath lumen for receiving the medical device (para. [0047]), and wherein the outer diameter is substantially the same as an outer diameter of an outer diameter of an introducer sheath used during insertion of the medical device. Toellner and Boyle fail to directly disclose: whereby the recovery sheath is configured to seal an incision site previously occupied by the introducer sheath following insertion of the medical device.
In the same field of endeavor, namely delivery systems, Levy discloses: whereby the recovery sheath is configured to seal an incision site previously occupied by the introducer sheath following insertion of the medical device (para. [0010]).  
The language with the “the recovery sheath is configured to seal an incision site previously occupied by the introducer sheath following insertion of the medical device” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Levy meets the structural limitations of the claim (para. [0010]), and the recovery sheath is capable of sealing an incision site previously occupied by the introducer sheath following insertion of the medical device by providing a sealed channel into an incision site as discussed in para. [0010]. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Toellner in view of Rottenberg et. al. (US 2005/0148925 A1).
Regarding claim 11, Toellner discloses: a method for removing an outer sheath from a catheter in situ (para. [0084]), the method comprising: positioning a catheter system within a blood flow lumen of a patient (para. [0001]), the catheter system including at least: an elongate catheter body 32; a medical device 13 coupled with a distal end of the elongate catheter body (para. [0068]-[0069]); and an outer sheath assembly (Fig. 9) including an outer sheath 20 surrounding at least a portion of the elongate catheter body (para. [0068]); and separating the outer sheath from the elongate catheter body while the elongate catheter body is positioned within the blood flow lumen of the patient (para. [0065] discloses that the elongate catheter body is positioned within the blood flow lumen of the patient (i.e., ventricle) and that the separation of the outer occurs during the procedure [0084]). 
Toellner fails to directly disclose: whereby, as a 2613898US02 result, a diameter of the catheter system is reduced in situ to reduce a physical stress on the blood flow lumen of the patient.
In the same field of endeavor, namely delivery systems, Rottenberg et. al. discloses: whereby, as a 2613898US02 result [of separating the outer sheath from the elongate catheter body while the elongate catheter body is positioned within the blood flow lumen of the patient], a diameter of the catheter system is reduced in situ to reduce a physical stress on the blood flow lumen of the patient (para. [0101]).
It would have been obvious to one of ordinary skill in the art, before the effective date of the claimed invention to modify the device of Toellner to include whereby, as a 2613898US02 result [of separating the outer sheath from the elongate catheter body while the elongate catheter body is positioned within the blood flow lumen of the patient], a diameter of the catheter system is reduced in situ to reduce a physical stress on the blood flow lumen of the patient as taught by Rottenberg (para. [0101] the sheath alone may be retracted, uncovering the shunt and [0045]) for the purpose of allowing more continuous blood flow during the procedure (para. [0038]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Toellner in view of Eisenthal et. al. (US 2020/0390427)
Regarding claim 16, Toellner discloses the method of claim 11. Toellner also discloses: wherein the outer sheath assembly further comprises a first handle (Fig. 9 reproduced above) and a second handle disposed at a proximal end of the outer sheath (Fig. 9 reproduced above). Toellner fails to directly disclose: the method further comprising applying a first force to the first handle and a second force to the second handle to induce separation of the outer sheath from the elongate catheter body.
In the same field of endeavor, Eisenthal discloses:  the method further comprising applying a first force (para. [0070] to the first handle 24 and a second force (para. [0070]) to the second handle 24 to induce separation of the outer sheath from the elongate catheter body (para. [0070]).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Toellner to have the method further comprising applying a first force to the first handle and a second force to the second handle to induce separation of the outer sheath from the elongate catheter body as taught by Eisenthal for the purpose of easily tearing away the outer sheath and removing it from the system as taught in para. [0070]). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Toellner in view of Boyle, in further view of Levy et. al. (US 2013/0217974 A1).
Regarding claim 19, Toellner discloses the method of claim 11. Toellner fails to directly disclose: wherein the catheter system further comprises a recovery sheath disposed around a proximal section of the catheter body, wherein the recovery sheath is sized and shaped to receive the medical device, the method further comprising translating the recovery sheath axially relative to the elongate catheter body to seal an incision site. 
Boyle discloses: wherein the catheter system further comprises a recovery sheath (para. [0009]) disposed around a proximal section of the catheter body (i.e., guide wire of para. [0009]), wherein the recovery sheath is sized and shaped to receive the medical device (para. [0009]). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Toellner to have a recovery sheath disposed around a proximal section of the catheter body, wherein the recovery sheath is sized and shaped to receive the medical device as taught by Boyle for the purpose of retrieving the medical device back into the recovery sheath for repositioning or removal. 
Toellner as modified by Boyle fails to disclose: translating the recovery sheath axially relative to the elongate catheter body to seal an incision site. 
Levy discloses: translating the recovery sheath axially relative to the elongate catheter body to seal an incision site (para. [0010]).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Toellner and Boyle to translate the recovery sheath axially relative to the elongate catheter body to seal an incision site as taught by Levy for the purpose of reducing leakage throughout the incision during the procedure (para. [0010]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL LYNN GEIGER whose telephone number is (571)272-6196. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Rachael Geiger/
Examiner
Art Unit 3771

/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771